TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00088-CV


                                 Barbara Burgess, Appellant

                                              v.

                 Allstate Fire and Casualty Insurance Company, Appellee


            FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 19-0925-C368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                        OPINION


              Appellant Barbara Burgess sued her uninsured/underinsured motorist (UIM)

insurer, Allstate Fire and Casualty Insurance Company, for common law bad faith and violations

of the Insurance Code arising from Allstate’s handling of her claim for UIM benefits. Allstate

moved for summary judgment, asserting that it could not be liable on Burgess’s extracontractual

claims as a matter of law because it promptly paid UIM benefits after Burgess obtained a

judgment establishing that Allstate was contractually obligated to pay. After the trial court

granted Allstate’s summary judgment and dismissed Burgess’s claims, she appealed to this

Court. Because Allstate’s compliance with its contractual obligation to pay UIM benefits does

not preclude Burgess from maintainting her extracontractual claims and because Burgess has

sufficiently alleged an injury for which she could, if proven, recover damages, we reverse the

trial court’s grant of summary judgment and remand for further proceedings.
                                        BACKGROUND

               An insurance policy is a contract that establishes the respective rights and

obligations to which an insurer and its insured have mutually agreed. USAA Tex. Lloyds Co. v.

Menchaca, 545 S.W.3d 479, 488 (Tex. 2018) (citing RSUI Indem. Co. v. The Lynd Co.,

466 S.W.3d 113, 118 (Tex. 2015)). To protect responsible motorists from financial loss caused

by uninsured and underinsured drivers, Texas law requires automobile insurers to include UIM

coverage in their policies unless their insured rejects that coverage in writing. Tex. Ins. Code

§ 1952.101. A UIM insurance contract provides policy benefits to the insured for amounts that

he or she is legally entitled to recover as damages from owners and operators of uninsured or

underinsured motor vehicles because of bodily injury or property damage. See id. § 1952.106.

               “[A] UIM contract is unlike many first-party insurance contracts because,

according to its terms, benefits are conditioned upon the insured’s legal entitlement to receive

damages from a third party.” In re American Nat’l Cnty. Mut. Ins. Co., 384 S.W.3d 429, 437

(Tex. App.—Austin 2012, orig. proceeding). Therefore, to establish an insurer’s contractual

obligation to pay UIM benefits, the insured must obtain legal determinations as to the third-party’s

liability and underinsured status.1 Brainard v. Trinity Universal Life Ins. Co., 216 S.W.3d 809,

818 (Tex. 2006).

               In addition to an insurer’s contractual obligations, the common law and the Texas

Insurance Code impose extracontractual duties on insurers related to the handling and processing

of insurance claims. Under the common law, an insurance company owes a duty of good faith


       1
           For clarity, throughout this opinion, we will sometimes refer to a suit to establish a
UIM insurer’s contractual obligation to pay policy benefits, i.e., to obtain legal determinations as
to the third-party’s liability and underinsured status, as a “coverage suit” and to the resulting
judgment as a “coverage judgment” or a “judgment establishing coverage.”
                                                 2
and fair dealing to its insured in its handling and processing of a claim for benefits. Arnold v.

National Cnty. Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex. 1987). Similarly, an insurer may

be liable to its insured for unfair settlement practices under Chapter 541 of the Insurance Code.

See Tex. Ins. Code § 541.060 (prohibiting insurers from engaging in unfair settlement practices).

As relevant here, an insurer violates Chapter 541 by (1) misrepresenting a material fact or policy

provision relating to coverage at issue; (2) failing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of a claim with respect to which the insurer’s liability has become

reasonably clear; (3) refusing to pay a claim without conducting a reasonable investigation with

respect to the claim; and (4) failing to promptly provide a reasonable explanation of the basis in

the policy, in relation to the facts or applicable law, for the insurer’s denial of a claim or offer

of a compromise settlement of a claim. See id. § 541.060,(a)(1), (2)(A), (3), (7); see also

id. §§ 541.151, .152 (private right of action for damages); Tex. Bus. & Com Code § 17.50

(providing that consumer may maintain DTPA action for act or practice violating of

Chapter 541, Insurance Code).

               In August 2014, Burgess was injured when her automobile was struck by another

driver. Burgess later filed a coverage suit against Allstate, seeking a declaration as to her legal

entitlement to her UIM policy benefits. See Allstate Ins. Co. v. Irwin, 627 S.W.3d 263, 265 (Tex.

2021) (“If not otherwise determined, however, a judgment establishing these prerequisites to

[UIM] coverage may be obtained in a direct action against the insurance carrier.”). While that

suit was pending, Burgess settled her claim with the other driver for his $100,000 policy limit




                                                 3
and then, in September 2018, demanded that Allstate pay her UIM policy limit of $50,000.

Allstate refused Burgess’s demand without making a counteroffer.2

               In March 2019, Burgess’s coverage suit against Allstate proceeded to a jury trial.

At the conclusion, the jury returned a verdict finding that the other driver was at fault for the

accident and that Burgess was entitled to $386,008 in compensatory damages. Specifically, the

jury awarded Burgess $75,000 for past physical pain and $311,009 for future medical-care

expenses. On March 27, 2019, consistent with the jury’s verdict, the trial court signed a final

judgment declaring that Burgess was entitled to UIM benefits in the amount of $50,000. After

the jury’s verdict but before the trial court signed the judgment, Allstate paid Burgess her

$50,000 UIM policy limit plus accrued interest.

               In June 2019, Burgess filed the suit underlying this appeal. In her petition,

Burgess asserts a variety of extracontractual claims stemming from Allstate’s denial of her claim

and withholding of UIM benefits until the trial court signed the judgment establishing coverage.

Specifically, Burgess claims that Allstate breached the common-law duty of good faith and fair

dealing and engaged in certain unfair settlement practices set forth in Chapter 541. In Burgess’s

view, if Allstate had properly handled her claim, in good faith and in compliance with Chapter

541, it would have settled her UIM claim for policy limits without the necessity of a trial.

               Allstate filed a traditional motion for summary judgment, in which it asserted that

it was not liable on Burgess’s claims as a matter of law. Specifically, Allstate argued that

because it timely paid the UIM benefits after Burgess obtained a coverage judgment, “there has

been no breach of contract as a matter of law and, as a result, there are no facts to support

       2
          Allstate’s summary-judgment evidence shows that in August 2017, it offered Burgess
$500 to settle her claim for UIM benefits. There is no dispute, however, that it refused Burgess’s
September 2018 demand.
                                                  4
liability for any extra-contractual claims.” Allstate also argued that its liability did not become

“reasonably clear” until the trial court signed the coverage judgment and that it “did not refuse to

pay [Burgess’s] policy benefits without conducting a reasonable investigation because the trial of

Burgess’s UIM claim at which it was legally determined who was at fault and the amount of

damages was the investigation.”

               The trial court granted Allstate’s motion for summary judgment and dismissed all

of Burgess’s claims with prejudice. This appeal followed.


                                   STANDARD OF REVIEW

               To prevail on a traditional summary-judgment motion, the movant must

demonstrate that there are no genuine issues of material fact and that it is entitled to judgment

as a matter of law. Tex. R. Civ. P. 166a(c); Provident Life & Accident Ins. Co. v. Knott,

128 S.W.3d 211, 215-16 (Tex. 2003). When the movant satisfies this initial summary-judgment

burden, the burden shifts to the nonmovant to produce evidence raising an issue of fact. See Tex.

R. Civ. P. 166a(c). We review a trial court’s ruling on a motion for summary judgment de novo.

Tarr v. Timberwood Park Owners Ass’n, 556 S.W.3d 274, 278 (Tex. 2018).


                                          DISCUSSION

               The primary legal question presented by Allstate’s motion for summary judgment,

and now before this Court on appeal, is whether an insured can maintain extracontractual claims

for common-law bad faith and for unfair settlement practices under Chapter 541 when those

claims are based on an insurer’s withholding of UIM benefits until the insured obtains a




                                                 5
judgment establishing coverage.3 Allstate contends that the Texas Supreme Court’s decision in

Brainard v. Trinity Universal Insurance Co., 216 S.W.3d at 816-18, is dispositive of this issue

and establishes that such claims cannot, as a matter of law, be maintained.

               In Brainard, the Texas Supreme Court considered whether the insured, who had

successfully established his right to UIM benefits in a coverage suit, could recover attorney’s

fees against his insurer under Chapter 38 of the Texas Civil Practice and Remedies Code. Id.

at 817; see Tex. Civ. Prac. & Rem. Code §§ 38.001-.002. The court’s resolution of that issue

turned on whether the insured, Brainard, had “presented” his claim for UIM benefits, as required




       3
           In her first amended petition, Burgess claimed that Allstate violated prompt-payment
provisions in Chapter 542 of the Insurance Code by (1) failing to notify her of its acceptance or
rejection of her claim within fifteen days and (2) delaying payment of her claim for more than
sixty days. See Tex. Ins. Code §§ 542.056 (notice of acceptance or rejection of claim), .058
(delay in payment of claim). In her appellate briefing, however, Burgess does not discuss her
Chapter 542 claims, although she specifically asserts that she is entitled to maintain her
extracontractual claims brought under Chapter 541 and the common-law duty of good faith and
fair dealing. Moreover, Burgess concedes in her brief that unlike Chapter 541, the “Prompt Pay
Act [Chapter 542] allows an insurer to withhold payment of benefits until legal entitlement has
been established.” See State Farm Mut. Auto Ass’n v. Cook, 591 S.W.3d 677, 684 (Tex. App.—
San Antonio 2019, no pet.) (“When an insurer promptly pays a UM/UIM claim after the date
the trial court enters such a judgment [establishing the liability and uninsured status of the other
motorist], the insurer does not violate the [Insurance] Code’s prompt payment provisions.”)
(citing Mid-Century Ins. Co. v. Daniel, 223 S.W.3d 586, 589-90 (Tex. App.—Amarillo 2007,
pet. denied)); Menix v. Allstate Indem. Co., 83 S.W.3d 877, 885 (Tex. App.—Eastland 2002,
pet. denied).

        Although an appellant may raise an issue that generally contends that the trial court erred
in rendering summary judgment, the appellant must present argument and supporting authorities
in support of that issue. See Tex. R. App. P. 38.1(i). We cannot conclude that Burgess’s
appellate briefing “fairly include[s]” a challenge to the trial court’s dismissal of her Chapter 542
claims. See id. R. 38.1(f) (requiring courts to treat the statement of issue “as covering every
subsidiary question that is fairly included”). Consequently, Burgess has waived any argument
that the trial court erred in granting summary judgment as to claims brought under Chapter 542.
See Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 500 (Tex. 2015) (“Failure to provide
citations or argument and analysis as to an appellate issue may waive it.”).
                                                 6
by Chapter 38.4 Brainard, 216 S.W.3d at 818. In concluding that Brainard had not presented his

claim, the Supreme Court explained that a UIM insurer is contractually obligated to pay only

those damages which the insured is “legally entitled to recover” and that, consequently, an

insurer’s contractual duty to pay UIM benefits does not arise “until the insured obtains a

judgment establishing liability and underinsured status of the other motorist.” Id. “Neither

requesting UIM benefits nor filing suit against the insurer triggers a contractual duty to pay.” Id.

Thus, for purposes of recovering attorney’s fees under Chapter 38, a claim for UIM benefits is

“not presented until the trial court signs a judgment establishing the negligence and underinsured

status of the other motorist.” Id. Because his UIM insurer had timely paid benefits after the

trial court signed the judgment establishing coverage, Brainard was not entitled to recover his

attorney’s fees under Chapter 38. Id. at 819.

               Allstate argues that under the Texas Supreme Court’s holding in Brainard, it was

under no contractual obligation to pay Burgess any benefits before she obtained a judgment

establishing the liability and underinsured status of the other motorist; that once Burgess

obtained this coverage judgment, it promptly paid UIM policy limits; and consequently, that

“there is no breach of contract” and, by extension, Burgess “cannot maintain common law or

statutory bad faith claims based on [Allstate’s] failure to pay benefits earlier than it did.” In

other words, Allstate contends that Burgess’s claims fail as a matter of law because, in its view,


       4
           Chapter 38 permits an insured to recover attorney’s fees in a successful breach-of-
contract suit against the insurer “unless attorney’s fees are otherwise available.” Grapevine
Excavation, Inc. v. Maryland Lloyds, 35 S.W.3d 1, 5 (Tex. 2000); Tex. Civ. Prac. & Rem. Code
§ 38.001 (“A person may recover reasonable attorney’s fees from an individual or corporation, in
addition to the amount of a valid claim and costs, if the claim is for . . . .(8) an oral or written
contract.”). To recover attorney’s fees under Chapter 38, the claimant must show that he was
represented by counsel and presented the claim and the “just amount owed” was not paid within
thirty days of presentment. Tex. Civ. Prac. & Rem. Code § 38.002.
                                                 7
it had no duty to investigate or attempt to settle her UIM claim until she obtained a coverage

judgment, and because it immediately paid the judgment. Thus, Allstate’s reliance on Brainard

is based on its assumption that a UIM carrier’s extracontractual obligations to its insured

attach when, but not before, its contractual obligation to pay the insured is established. That

assumption, however, conflicts with the Texas Supreme Court’s prior opinion in Arnold v.

National County Mutual Fire Insurance Co., 725 S.W.2d at 167-68, a case with a procedural

posture similar to that presented here.

               In Arnold, the insured made a demand for payment from his UIM insurer for

policy limits after he was injured on his motorcycle by an uninsured motorist. Id. at 166.

Although the uninsured motorist had admitted his fault and an independent insurance adjusting

firm had recommended that the insurer pay the entire policy limit, the insurer denied Arnold’s

claim for UIM benefits. Id. Arnold subsequently sued and obtained a judgment against both the

uninsured motorist and his insurer for $17,975. Id. The insurer then paid Arnold the $10,000

UIM policy limit. Id.

               Arnold filed suit against his UIM insurance carrier for failing to handle his UIM

claim in good faith. Id. After the trial court granted summary judgment in favor of the insurer,

Arnold appealed. Id. at 168. On review, the Texas Supreme Court reversed the trial court’s

summary judgment, recognizing that


       [i]n the insurance context a special relationship arises out of the parties’ unequal
       bargaining power and the nature of insurance contracts which would allow
       unscrupulous insurers to take advantage of their insureds’ misfortunes in
       bargaining for settlement or resolution of claims. In addition, without such a
       cause of action insurers can arbitrarily deny coverage and delay payment of a
       claim with no more penalty than interest on the amount owed.


Id. at 167. The court held:
                                                8
       A cause of action for breach of the duty of good faith and fair dealing is stated
       when it is alleged that there is no reasonable basis for denial of a claim or delay in
       payment or a failure on the part of the insurer to determine whether there is any
       reasonable basis for the denial or delay.


Id.

               In short, the Texas Supreme Court in Arnold recognized the existence of

extracontractual duties of good faith and fair dealing arising from an insurer’s handling of a UIM

claim—a claim that had been denied by the insurer before the insured obtained a judgment

establishing coverage. See id. at 166. Subsequently, in Brainard, the Texas Supreme Court

clarified that an insured’s contractual obligation to pay UIM benefits does not arise until the

insured obtains a judgment establishing coverage. 216 S.W.3d at 818. The court in Brainard

did not, however, hold that an insurer’s extracontractual duties arise when, but not before, the

insurer’s contractual duty to pay arises. See id. at 817-19. In fact, the Brainard court did not

mention Arnold nor discuss the impact of its decision on Brainard’s extracontractual claims,

which had been severed from his coverage suit and remained pending. See id. at 811, 817-19. In

the context of insurance disputes, it is well established that extracontractual claims, which sound

in tort, are by their nature distinct and independent from coverage claims, which establish the

insured’s contractual liability. Menchaca, 545 S.W.3d at 489 (“An insured’s claim for breach of

an insurance contract is ‘distinct’ and ‘independent’ from claims that the insurer violated its

extra-contractual common-law and statutory duties.”) (citing Liberty Nat’l Fire Ins. Co. v. Akin,

927 S.W.2d 627, 629 (Tex. 1996) (“Insurance coverage claims and bad faith claims are by their

nature independent.”)); In re Allstate Cnty. Mut. Ins. Co., 447 S.W.3d 497, 500 (Tex. App.—

Houston [1st Dist.] 2014, orig. proceeding) (“Uninsured motorist claims and bad faith claims

have been recognized as separate and distinct causes of action which might each constitute a

                                                 9
complete lawsuit within itself.”); In re American Nat’l Cnty. Mut. Ins. Co., 384 S.W.3d at 433

(“[I]t is well established that extra-contractual claims, such as bad faith claims, and contract

claims related to insurance coverage are by their nature, independent claims that are subject to

severance.”). Consequently, we do not construe the court’s holding in Brainard as expressly or

implicitly abrogating Arnold with respect to whether extracontractual duties in UIM claims

handling may attach prior to the insured’s obtaining a coverage judgment. Allstate’s reliance on

Brainard is misplaced.

               In addition, Allstate’s position that extracontractual duties cannot attach before a

coverage judgment is obtained is inconsistent with opinions from the Texas Supreme Court, this

Court, and other courts of appeals, recognizing that in the context of UIM disputes, trial courts

should generally sever and abate extracontractual claims pending resolution of an insured’s

coverage claim. See In re State Farm Mut. Auto. Ins. Co., 629 S.W.3d 866, 877–78 (Tex. 2021)

(orig. proceeding) (directing trial court to order bifurcated trials on issues of coverage and

statutory claims); In re American Nat’l Cnty. Mut. Ins. Co., 384 S.W.3d at 438 (directing trial

court to sever and abate insured’s extracontractual claims pending determination on coverage);

see also In re Allstate Fire & Cas. Ins. Co., No. 12-17-00266-CV, 2017 Tex. App. LEXIS

10428, at *4 (Tex. App.—Tyler Nov. 8, 2017, orig. proceeding) (mem. op.) (concluding that

“extra-contractual claims must be severed and abated until the [UIM] breach of contract claim is

determined”); In re Progressive Cnty. Mut. Ins. Co., 439 S.W.3d 422, 426 (Tex. App.—Houston

[1st Dist.] 2015, orig. proceeding) (same). The rationale for these decisions, at least in part, is

that an insurer generally cannot be liable on bad faith claims arising from its denial or failure to

investigate claims that it has no duty to pay, and that, as a result, an insured’s extracontractual

claims “may be rendered moot by a determination of underlying [non-]liability” on the coverage

                                                10
claim. In re State Farm Mut. Auto. Ins. Co., 629 S.W.3d at 876 (quoting In re Allstate Fire &

Cas. Ins. Co., 2017 Tex. App. LEXIS 10428, at *4); In re American Nat’l Cnty. Mut. Ins. Co.,

384 S.W.3d at 438 (explaining that insured’s extracontractual claims could be rendered moot

upon determination that insurer was not contractually obligated to pay UIM claim). In other

words, a legal determination that an insured is not contractually entitled to UIM policy benefits

generally bars the insured from proceeding on any extracontractual claims. Therefore, as a

procedural matter, a severance and abatement of the extracontractual claims protects the insurer

from having to “undergo the expense of litigating and conducting discovery that ultimately may

be unnecessary.” In re State Farm Mut. Auto. Ins. Co., 629 S.W.3d at 877 (quoting In re

Colonial Cnty. Mut. Ins. Co., No. 01-19-00391-CV, 2019 Tex. App. LEXIS 9649, at *12 (Tex.

App.—Houston [1st Dist.] Nov. 5, 2019, orig. proceeding) (mem. op.)); see also In re Germania

Ins. Co., No. 13-18-00102-CV, 2018 Tex. App. LEXIS 2834, at *11 (Tex. App.—Corpus

Christi-Edinburg Apr. 23, 2018, orig. proceeding) (mem. op.) (requiring trial court to sever and

abate extracontractual claims and explaining that “[i]f the causes were not severed, Germania

would be required to put forth the effort and expense [of litigating] bad faith and other extra-

contractual claims that could be rendered moot by the portion of the trial relating to breach of

contract for [UIM] benefits”).

               Contrary to Allstate’s suggestion, these severance-and-abatement cases do not

stand for the proposition that a UIM insured cannot, as a matter of law, maintain extracontractual

claims based on conduct in the handling of a UIM claim that occurs before the insured obtains a

coverage judgment. In fact, these cases recognize that once the insured establishes that the UIM

insurer is contractually obligated to pay benefits, the insured may then proceed to litigate her

extracontractual claims. In re State Farm Mut. Auto. Ins. Co., 629 S.W.3d at 870 (“A plaintiff

                                               11
who succeeds in [the] first phase of the case may then proceed to litigate its Insurance Code

claims in light of the results of the initial trial.”); see also In re State Farm Mut. Auto. Ins.

Co., 614 S.W.3d 316, 329 (Tex. App.—Fort Worth 2020, orig. proceeding) (explaining that

“[i]mplicit in these [severance and abatement] decisions . . . is a reasonable inference that the

insurer’s handling and adjustment of a claim for UM/UIM benefits may, in fact, become

actionable, and such discovery permissible, if the insured obtains a judgment establishing the

liability of the uninsured or underinsured motorist and damages resulting thereby in the

underlying direct action”). In contrast, under Allstate’s view, there would be no extracontractual

claims to sever and abate in these cases because, at that point in the litigation, the issue of

coverage has not been legally determined.

               In support of its argument, Allstate also cites a federal case, Weir v. Twin City

Fire Insurance Co., for the proposition that it cannot be liable for failing to conduct a reasonable

investigation or to effectuate a settlement because “it would be impossible to assess liability

without the jury’s input.” 622 F. Supp.2d 483, 486 (S.D. Tex. 2009). In Weir, the federal

district court relied on Brainard to hold that the UIM insurer could not be “guilty of not

performing a proper investigation of [Weir’s] UIM claim because it is the trial of the UIM claim,

at which it will be determined who was at fault and the amount of damages, that constitutes the

investigation.” Id. Similarly, the court held that the UIM insurer could not be liable “for bad

faith claim handling because it denied or postponed paying Weir’s claim” because “until

the conditions precedent to the existence of the duty to pay for coverage, there is no duty to

pay.” Id. The court’s decision in Weir is based on an interpretation and extension of the court’s

holding in Brainard that, as we have explained, is not supported by the relevant case law and

conflicts with the Texas Supreme Court’s decision in Arnold. Consequently, we decline to follow

                                                12
Weir and similar cases that fail to recognize that a UIM carrier’s extracontractual obligations to

its insured may attach before its contractual obligation to pay benefits is established.5

               Instead, we join those Texas courts of appeals and federal courts that have

rejected the arguments advanced by Allstate in this appeal. See, e.g., Hamburger v. State Farm

Mut. Auto Ins. Co., 361 F.3d 875, 880-81 (5th Cir. 2004); Valdez v. Allstate Fire & Cas. Ins. Co.,

No. SA-21-CV-00494-XR, 2021 U.S. Dist. LEXIS 181777, at *14-15 (W.D. Tex. Sept. 22,

2021) (order); James v. Allstate Fire & Cas. Ins. Co., 475 F. Supp.3d 578, 585 (N.D. Tex. 2020);

Accardo v. American First Lloyds Ins. Co., No. H-11-0008, 2012 U.S. Dist. LEXIS 62181,

at *14 (S.D. Tex. May 3, 2012); In re State Farm Mut. Auto. Ins. Co., 614 S.W.3d at 362; State

Farm Mut. Auto Ass’n v. Cook, 591 S.W.3d 677, 683 (Tex. App.—San Antonio 2019, no. pet.).

In Hamburger v. State Farm Mutual Auto Insurance Co., the insurer argued that “coverage of

Hamburger’s UIM claim was not reasonably clear until the jury determined the extent of

Hamburger’s damages caused by the other driver” and that, as a result, “no bad faith liability

could attach for [the insurance carrier’s] failure to settle the claim prior to [that determination].”

361 F.3d at 880-81. The Fifth Circuit rejected this argument. Id. at 881. The court observed that

under Texas law, once the judgment against the insurer is signed, there are no longer any duties

of good faith, and the legal relationship between the insured and insurer becomes one of judgment

debtor and creditor. Id. at 880-81 (citing Mid-Century Ins. Co. v. Boyte, 80 S.W.3d 546, 549

(Tex. 2002)). The court reasoned that if State Farm’s interpretation of “reasonably clear” were

adopted, “insureds such as Hamburger could never successfully assert a bad faith claim against

       5
            In Bryant v. Progressive County Mutual Insurance Co., No. 05-17-01023-CV,
2018 Tex. App. LEXIS 10258, at * 14-21 (Tex. App.—Dallas Dec. 12, 2018, no pet.) (mem. op.),
our sister court relied on Brainard and Weir to conclude that the insurer did not breach any
obligation to make a reasonable offer or to conduct a reasonable investigation because it had no
duty to do so until coverage was legally established.
                                                 13
his insurer for failing to attempt a fair settlement of a UIM claim.” Id. at 881. As a result, the

court declined to adopt that interpretation, “[a]bsent a more clear indication from Texas courts

that liability cannot be reasonably clear . . . until the insured is found in a legal proceeding to

be entitled to recover.” Id.; see also Woods v. Argonaut Midwest Ins. Co., No. 6:15-CV-139,

2016 U.S. Dist. LEXIS 192371, at *11 (E.D. Tex. Mar. 18, 2016) (order) (explaining that

Brainard does not call into question Hamburger’s holding because Brainard addresses “legally

entitled to recover” phrase whereas Hamburger focuses on “reasonably clear” phrase); see also

James., 475 F. Supp. 3d at 585 (explaining that “Brainard does not negate the Fifth Circuit’s

analysis in Hamburger”). Although Hamburger and other federal cases on this issue are not

binding on this Court, we find their reasoning persuasive.           See Cook, 591 S.W.3d at 683

(concluding that Hamburger and subsequent federal cases provide “the better reasoned analysis”

(citing Davenport v. Garcia, 834 S.W.2d 4, 20 (Tex. 1992) (“Texas should borrow from well-

reasoned and persuasive federal procedural and substantive precedent when this is deemed

helpful . . . .”))). We agree that if we were to adopt Allstate’s view of Brainard and its

interpretation of the phrase “reasonably clear,” we would effectively eliminate claims for

common-law and statutory bad faith for insureds, like Burgess, who obtain a coverage judgment

against their insurer after their insurer denies their claim for benefits.

                The Texas Supreme Court has long recognized that there “is a disparity of

bargaining power inherent in the insurer-insured relationship,” Boyte, 80 S.W.3d at 548, and that

“insureds who encounter losses they believe to be covered will often be particularly vulnerable to

an insurer’s arbitrary or unscrupulous conduct,” Universal Life Ins. Co. v. Giles, 950 S.W.2d 48,

53 (Tex. 1997). As a result, when an insurer unreasonably or arbitrarily denies a UIM claim,

the insured may be inclined to drop or settle the claim for much less than what she believes is

                                                   14
covered, “rather than suffer the emotional and financial burden of litigat[ing]” the issue of

coverage. See id. To guard against the potential for abuse created by this dynamic, we hold that

an insurer may be liable for common-law bad faith and for unfair settlement practices under

Chapter 541 of the Insurance Code when it delays payment on a claim for UIM benefits until the

insured has obtained legal determinations as to the liability and underinsured status of the third-

party motorists. See Arnold, 725 S.W.2d at 167.

               In reaching this conclusion, however, we are not suggesting that every denial of a

claim prior to a determination of UIM coverage is tortious and actionable. Provident Am. Ins.

Co. v. Castaneda, 988 S.W.2d 189, 197 (Tex. 1998) (“But not every erroneous denial of a claim

subjects an insurer to liability . . . .”). “Evidence that merely shows a bona fide dispute about the

insurer’s liability on the contract does not rise to the level of bad faith.” Transportation Ins. Co.

v. Moriel, 879 S.W.2d. 10, 18 (Tex. 1994). On the other hand, when a reasonable investigation

reveals that an insurer’s liability is reasonably clear, an insurer may act in bad faith by denying

or delaying the UIM claim and insisting that the insured obtain a legal determination as to

coverage. In re State Farm Mut. Auto. Ins. Co., 614 S.W.3d at 362 (concluding that insurer

breaches duty of good faith and fair dealing by denying or delaying UIM claim “until after

rendition of a binding judgment of liability and damages when its liability was reasonably clear

before the filing of the insured’s direct action”); Accardo, 2012 U.S. Dist. LEXIS 62181, at *14

(insurer may act in bad faith by “delaying payment and insisting that the insured litigate liability

and damages before paying benefits on a claim”); see also Giles, 950 S.W.2d at 56 (explaining

that whether liability is “reasonably clear” is generally question of fact); Arnold, 725 S.W.2d

at 167 (concluding that insured met summary-judgment burden to show that insurer “had no

reasonable basis for its refusal to pay his [UIM] claim and with actual knowledge of that, forced

                                                 15
him to a trial on the accident before it would pay the claim”). The trial court erred to the extent it

concluded otherwise and granted summary judgment in favor of Allstate on this ground.


Independent Injury

               On appeal, Allstate also argues that there is an additional ground upon which we

may uphold the trial court’s summary judgment. See Knott, 128 S.W.3d at 216 (explaining that

when trial court does not specify grounds for granting summary judgment, appellate court must

affirm summary judgment “if any of the theories presented to the trial court and preserved for

appellate review are meritorious”). Allstate contends that under the facts presented in this case,

Burgess’s claims fail as a matter of law because she did not lose any policy benefits, Allstate

having promptly paid policy limits once she obtained a coverage judgment, and because Burgess

has not “asserted a claim for an injury independent of her right to receive policy benefits.”

Liberally construed, Allstate argues that Burgess’s claims fail as a matter of law because she has

not alleged an injury for which she may recover damages as a result of Allstate’s alleged failure

to pay benefits earlier than it did. In response, Burgess asserts that this issue has not been

adequately preserved for appellate review because Allstate did not raise this “novel argument

at the trial court level or in its pre-submission briefing,” and that even if the issue has been

preserved, Burgess has sufficiently alleged that she has suffered a recoverable injury.

               Summary judgments may only be granted upon grounds expressly asserted in the

summary-judgment motion. G & H Towing Co. v. Magee, 347 S.W.3d 293, 297 (Tex. 2011); see

Tex. R. Civ. P. 166a(c). Consequently, we cannot affirm a summary judgment on grounds not

expressly set out in the summary-judgment motion. Henkel v. Norman, 441 S.W.3d 249, 251 n.1

(Tex. 2014) (per curiam). Here, Allstate emphasizes in its motion for summary judgment that it


                                                 16
paid policy benefits promptly after Burgess obtained a judgment establishing coverage. Allstate

does not, however, discuss the concept of “independent injury” or assert that Burgess has failed

to allege an injury for which she could recover on her extracontractual claims. In other words,

Allstate’s motion for summary judgment does not specifically raise the issue of damages or the

legal effect of its payment of the coverage judgment, other than to suggest that its payment

affirmatively demonstrates compliance with any extracontractual duty that arose post judgment.

Nevertheless, even assuming without deciding that this alternative ground for granting summary

judgment was adequately preserved by Allstate in the trial court, we could not affirm the trial

court’s summary judgment on this ground.

               In Menchaca, the Texas Supreme Court recognized two paths an insured may take

to establish damages caused by an insurer’s violation of the Insurance Code. In re State Farm

Mut. Auto. Ins. Co., 629 S.W.3d at 872–73 (discussing Menchaca, 545 S.W.3d at 495-500). The

insured must establish either (1) “a right to receive benefits under the policy” or (2) “an injury

independent of a right to benefits.” Id. (quoting Menchaca, 545 S.W.3d at 500). Under the first

path, if an insured “establishes a right to receive benefits under the insurance policy, [he] can

recover those benefits as actual damages under the Insurance Code if the insurer’s statutory

violation causes the loss of benefits.” Id. (quoting Menchaca, 545 S.W.3d at 495). Under the

second path, “if an insurer’s statutory violation causes an injury independent of the insured’s

right to recover policy benefits, the insured may recover damages for that injury even if the

policy does not entitle the insured to receive benefits.” Id. (quoting Menchaca, 545 S.W.3d

at 499). Because these are the only paths to establishing damages, “[a]n insured cannot recover

any damages based on an insurer’s statutory violation if the insured had no right to receive



                                               17
benefits under the policy and sustained no injury independent of a right to benefits.” Id. (quoting

Menchaca, 545 S.W.3d at 489).

               As to whether Burgess may proceed under the first path, there is no dispute that

Burgess had a “right to receive benefits under the policy”—the coverage judgment legally

established that she did. Thus, the issue is whether Burgess has received all the policy benefits

to which she was entitled and thus no benefits remain to be recovered. See Ortiz v. State Farm

Lloyds, 589 S.W.3d 127, 134 (Tex. 2019) (discussing Menchaca and concluding that even if

insured had “right to benefits,” only damages sought were for policy benefits, “and those benefits

have already been paid”); see also Park Bd. Ltd. v. State Auto. Mut. Ins. Co., No. 4:18-CV-382,

2019 U.S. Dist. LEXIS 135674, at *11 (E.D. Tex. Aug. 12, 2019) (explaining that insured’s

“extra-contractual claims are moot to the extent they seek damages for policy benefits that State

Auto paid following the appraisal process (citing Ortiz, 589 S.W.3d at 134)). If no unpaid

benefits remain, then to prevail on her extracontractual claims, Burgess must allege and then

prove some injury independent of a right to benefits. See also Menchaca, 545 S.W.3d at 500

(“The second aspect of the independent-injury rule is that an insurer’s statutory violation does

not permit the insured to recover any damages beyond policy benefits unless the violation causes

an injury that is independent from the loss of the benefits.”)

               An independent injury is an injury or loss “caused by” the insurer’s conduct that

results in damages that “are separate from and . . . differ from benefits under the contract.” Id.

at 499. “If such damages result from an independent injury ‘caused by’ the insurer’s statutory

violation, the insured can recover those damages, just as insureds have always been able to

recover ‘compensatory damages for the tort of bad faith’ under the common law.” Id. (quoting

Moriel, 879 S.W.2d at 17). “Thus, an insured can recover actual damages caused by the

                                                 18
insurer’s bad-faith conduct if the damages ‘are separate from and . . . differ from benefits under

the contract.’” Id. (quoting Twin City Fire Ins. Co. v. Davis, 904 S.W.2d 663, 666 (Tex. 1995)

(identifying mental anguish damages as example of recoverable actual damages)).

               Here, Burgess argues that she has alleged an “independent injury” because she

seeks to recover for mental anguish sustained as a result of Allstate’s tortious conduct in

delaying payment on her claim. The Texas Supreme Court has recognized that mental anguish

damages may be recovered for successful common law and statutory bad-faith claims.6 See

Twin City Fire Ins. Co., 904 S.W.2d at 665 (noting that “exemplary damages and mental anguish

damages are recoverable for a breach of the duty of good faith and fair dealing under the

same principles allowing recovery of those damages in other tort actions” (quoting Arnold,

725 S.W.2d at 168)); Giles, 950 S.W.2d at 54 (“In the context of bad faith actions, mental

anguish damages will be limited to those cases in which the denial or delay in payment of a

claim has seriously disrupted the insured’s life.”). Moreover, as our sister court in Houston has

recently recognized, “Menchaca did not foreclose the possibility of recovery of mental-anguish

damages as an independent injury.” State Farm Lloyds v. Fuentes, 597 S.W.3d 925, 941 (Tex.

App.—Houston [14th Dist.] 2020, no pet.). Because Burgess alleges that she has suffered mental


       6
            Allstate emphasizes that, in Menchaca, the Texas Supreme Court explained that a
successful independent-injury claim would be rare and that the court has “yet to encounter
one.” USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 500(Tex. 2018) (citing Republic
Ins. Co. v. Stoker, 903 S.W.2d 338, 341 (Tex. 1995)). That statement, however, concerns the
availability of claims for independent injury when there is no coverage for the underlying loss.
See Progressive Cnty Mut. Ins. Co. v. Boyd, 177 S.W.3d 919, 922 (Tex. 2005) (explaining that
insured’s extracontractual claims “were negated by determination in the breach of contract claim
that there was no coverage” and that although court had previously “left open the possibility [in
Stoker] that an insurer’s denial of a claim it was not obliged to pay might nevertheless be in bad
faith if its conduct was extreme and produced damages unrelated to and independent of the
policy claim,” insured had not made such allegations). Here, it was legally established that
Burgess’s UIM claim was covered by her policy with Allstate.
                                               19
anguish as a result of Allstate’s conduct in handling her UIM claim, we agree that she has

sufficiently alleged an injury independent of her right to recover policy benefits. Accordingly,

even if Burgess has recovered all policy benefits to which she is entitled, she has sufficiently

alleged an independent injury for which she may, if proven, recover damages. Assuming that

this issue was raised below, we conclude that the trial court erred to the extent that it granted

summary judgment in favor of Allstate on this ground.


                                        CONCLUSION

               We reverse and remand those portions of the trial court’s order granting summary

judgment on Burgess’s claims that Allstate breached its duty of good faith and fair dealing and

that it violated Chapter 541 of the Insurance Code.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Reversed and Remanded

Filed: November 24, 2021




                                               20